                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: EX PARTE APPLICATION OF                       Case No. 20-mc-80030-SVK
                                         NAGATSUKI ASSOCIATION dba
                                   8     YAMAMOTO DERMATOLOGY CLINIC,                         ORDER ON EX PARTE APPLICATION
                                                                                              FOR ORDER PURSUANT TO
                                   9                      Applicant.                          28 U.S.C. § 1782 PERMITTING
                                                                                              DISCOVERY FOR USE IN FOREIGN
                                  10                                                          PROCEEDING
                                  11                                                          Re: Dkt. No. 1

                                  12
Northern District of California




                                                Before the Court is the ex parte application of Nagatsuki Association dba Yamamoto
 United States District Court




                                  13
                                       Dermatology Clinic (the “Clinic”) for an order pursuant to 28 U.S.C. § 1782 authorizing service of
                                  14
                                       a subpoena for documents on Google LLC (“Google”). Dkt. 1. The proposed subpoena seeks
                                  15
                                       identifying information for two Google users who posted negative Google reviews of the Clinic,
                                  16
                                       which is located in Japan. Id. at 2; Dkt. 1-4. The Clinic alleges that these reviews constitute
                                  17
                                       infringement of honor, defamation, libel, harassment, and possibly interference with business
                                  18
                                       relations under Japanese law. Dkt. 1 at 2; Dkt. 1-1 (Kanda Decl.) at ¶¶ 8, 11-12.
                                  19
                                                The Court GRANTS the Clinic’s application on the conditions and for the reasons
                                  20
                                       discussed below.
                                  21
                                           I.      BACKGROUND
                                  22
                                                The Clinic operates in Hiroshima, Japan. Dkt. 1-2 (Yamamoto Decl.) at ¶ 2. In October
                                  23
                                       2018, a Google reviewer with the display name “kurumi pan” posted a one-star rating and a
                                  24
                                       review concerning treatment of his or her boils at the Clinic. Id. at ¶ 8. In January 2019, a Google
                                  25
                                       reviewer with the display name “KS” posted a one-star rating and a review concerning treatment
                                  26
                                       of his or her ingrown nails at the Clinic. Id. at ¶ 9. The Clinic asserts that it intends to bring a
                                  27
                                       lawsuit in Japan against the person or persons who control the accounts that posted these reviews
                                  28
                                   1   once the Clinic ascertains their identities. Dkt. 1-1 at ¶ 14; Dkt. 1-2 at ¶ 12. The Clinic has been

                                   2   unable to identify the Google reviewers based on a review of its patient records. Dkt. 1-2 at ¶¶ 10-

                                   3   11. As a result, the Clinic seeks discovery of the account users’ identities by subpoena to Google.

                                   4      II.      LEGAL STANDARD

                                   5            A district court may order the production of documents or testimony for use in a foreign

                                   6   legal proceeding under 28 U.S.C. § 1782, as long as the disclosure would not violate a legal

                                   7   privilege. 28 U.S.C. § 1782(a); Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 249

                                   8   (2004). An applicant may invoke the statute where (1) the discovery is sought from a person

                                   9   residing in the district of the court to which the application is made; (2) the discovery is for use in

                                  10   a proceeding before a foreign tribunal; and (3) the applicant is a foreign or international tribunal or

                                  11   an “interested person.” 28 U.S.C. § 1782(a).

                                  12            A district court is not required to grant an application that meets the statutory criteria, but
Northern District of California
 United States District Court




                                  13   instead retains discretion to determine what discovery, if any, should be permitted. Intel, 542 U.S.

                                  14   at 264. Several factors guide the Court’s decision on a Section 1782(a) request:

                                  15            (1) whether “the person from whom discovery is sought is a participant in the foreign

                                  16               proceeding;”

                                  17            (2) “the nature of the foreign tribunal, the character of the proceedings underway abroad,

                                  18               and the receptivity of the foreign government or the court or agency abroad to U.S.

                                  19               federal-court judicial assistance;”

                                  20            (3) whether the request “conceals an attempt to circumvent foreign proof-gathering

                                  21               restrictions or other policies of a foreign country or the United States;” and

                                  22            (4) whether the discovery requested is “unduly intrusive or burdensome.”

                                  23   Id. at 264–65. The party seeking discovery need not establish that the information sought would

                                  24   be discoverable under the governing law in the foreign proceeding or that United States law would

                                  25   allow discovery in an analogous domestic proceeding. Id. at 247, 261–63.

                                  26            A district court’s discretion is guided by the twin aims of Section 1782: providing efficient

                                  27   assistance to participants in international litigation and encouraging foreign countries by example

                                  28   to provide similar assistance to our courts. Schmitz v. Bernstein Liebhard & Lifshitz LLP, 376
                                                                                            2
                                   1   F.3d 79, 84 (2d Cir. 2004).

                                   2             Applications made under 28 U.S.C. § 1782 are typically considered on an ex parte basis

                                   3   since “parties will be given adequate notice of any discovery taken pursuant to the request and will

                                   4   then have the opportunity to move to quash the discovery or to participate in it.” IPCom GmbH &

                                   5   Co. KG v. Apple, Inc., 61 F. Supp. 3d 919, 922 (N.D. Cal. 2014) (quoting In re Republic of

                                   6   Ecuador, No. C-10-80225 MISC CRB (EMC), 2010 WL 3702427, at *2 (N.D. Cal. Sept. 15,

                                   7   2010)) (internal quotation marks omitted). “Consequently, orders granting § 1782 applications

                                   8   typically only provide that discovery is ‘authorized,’ and thus the opposing party may still raise

                                   9   objections and exercise its due process rights by challenging the discovery after it is issued via a

                                  10   motion to quash, which mitigates concerns regarding any unfairness of granting the application ex

                                  11   parte.” In re Ex Parte Application Varian Med. Sys. Int’l AG, Applicant, No. 16-mc-80048-MEJ,

                                  12   2016 WL 1161568, at *2 (N.D. Cal. Mar. 24, 2016).
Northern District of California
 United States District Court




                                  13             Unless the district court orders otherwise, the discovery authorized by the court must be

                                  14   obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C. § 1782(a); In re

                                  15   Letters Rogatory from Tokyo Dist. Prosecutor’s Office, Tokyo, Japan, 16 F.3d 1016, 1020 (9th

                                  16   Cir. 1994).

                                  17      III.       DISCUSSION

                                  18             A. Statutory Requirements

                                  19             The Clinic’s application satisfies the statutory requirements of Section 1782(a). First, the

                                  20   subpoena seeks discovery from Google, which has its principal place of business in this District.

                                  21   Second, the Clinic requests this discovery for use in a civil action in Japan for infringement of

                                  22   honor, defamation, libel, harassment, and/or interference with business relations under Japanese

                                  23   law. Dkt. 1-1 at ¶¶ 8, 11-12, 14; Dkt. 1-2 at ¶ 12. This proceeding before a foreign tribunal

                                  24   appears to be within reasonable contemplation. Id.; Intel, 542 U.S. at 259 (adjudicative

                                  25   proceedings need not be pending or imminent, so long as they are within reasonable

                                  26   contemplation). Third, the Clinic, as the putative plaintiff in the contemplated civil action, is an

                                  27   interested person within the meaning of the statute.

                                  28
                                                                                           3
                                   1          B. Intel Factors

                                   2          Although the Clinic’s application satisfies the statutory requirements, the Court must also

                                   3   determine whether judicial assistance is appropriate by considering the Intel factors.

                                   4                  1. Participation of Target in the Foreign Proceeding

                                   5          The first factor considers whether the person from whom discovery is sought is a party to

                                   6   the foreign proceeding. Intel, 542 U.S. at 247. However, “the key issue is whether the material is

                                   7   obtainable through the foreign proceeding.” In re Varian Med. Sys., 2016 WL 1161568, at *3

                                   8   (internal quotation marks and citation omitted).

                                   9          According to the application, Google will not be a party to the civil action the Clinic plans

                                  10   to bring in Japan. Dkt. 1-1 at ¶ 15. The documents the Clinic seeks by subpoena are located in the

                                  11   United States, and the Clinic contends that the evidence is thus outside the reach of a Japanese

                                  12   court’s jurisdiction. See Dkt. 1 at 11-12. Under these circumstances, the Court finds that there is
Northern District of California
 United States District Court




                                  13   a need for assistance pursuant to Section 1782, making this factor weigh in favor of permitting

                                  14   discovery

                                  15                  2. Receptivity of Foreign Tribunal to U.S. Judicial Assistance

                                  16          This factor requires the Court to consider “the nature of the foreign tribunal, the character

                                  17   of the proceedings underway abroad, and the receptivity of the foreign government or the court or

                                  18   agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264. “This factor

                                  19   focuses on whether the foreign tribunal is willing to consider the information sought.” In re

                                  20   Varian Med. Sys., 2016 WL 1161568, at *4. “[I]f there is reliable evidence that the foreign

                                  21   tribunal would not make any use of the requested material, it may be irresponsible for the district

                                  22   court to order discovery, especially where it involves substantial costs to the parties involved.” Id.

                                  23   (quoting In re Babcock Borsig AG, 583 F. Supp. 2d 233, 241 (D. Mass. 2008)). Courts have

                                  24   denied requests for discovery where the foreign tribunal or government expressly states it does not

                                  25   want the assistance of a United States federal court under Section 1782. See, e.g., Schmitz, 376

                                  26   F.3d at 84-85 (affirming denial of Section 1782 request where German government expressly

                                  27   objected to the information sought due to concerns it would jeopardize an ongoing German

                                  28   criminal investigation, as well as German sovereign rights); In re Ex Parte App. Of Qualcomm
                                                                                          4
                                   1   Inc., 162 F. Supp. 3d 1029, 1040–41 (N.D. Cal. 2016) (concluding that this Intel factor weighed

                                   2   heavily against discovery where Korean Fair Trade Commission filed an amicus brief stating it

                                   3   had no need or use for requested discovery).

                                   4          Here, the Clinic represents that Japanese courts have been receptive in other matters to

                                   5   discovery assistance from the United States. Dkt. 1 at 12-13. In the absence of evidence that

                                   6   Japanese courts would object to the Clinic’s discovery of the information sought in the subpoena

                                   7   or that Japanese courts object more generally to the judicial assistance of U.S. federal courts, the

                                   8   Court finds that this factor weighs in favor of authorizing service of the subpoena.

                                   9                  3. Circumvention of Proof-Gathering Restrictions

                                  10          This Court must next consider whether the Clinic’s request for discovery “conceals an

                                  11   attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country or

                                  12   the United States.” Intel, 542 U.S. at 265. “A perception that an applicant has side-stepped less-
Northern District of California
 United States District Court




                                  13   than-favorable discovery rules by resorting immediately to § 1782 can be a factor in a court’s

                                  14   analysis.” In re Varian Med. Sys., 2014 WL 1161568, at *5 (citation omitted). Courts have found

                                  15   that this factor weighs in favor of discovery where there is “nothing to suggest that [the applicant]

                                  16   is attempting to circumvent foreign proof-gathering restrictions.” In re Google, Inc., No. 14-mc-

                                  17   80333-DMR, 2014 WL 7146994, at *3 (N.D. Cal. Dec. 15, 2014); see also In re Eurasian Natural

                                  18   Resources Corp. Ltd., No. 18-mc-80041-LB, 2018 WL 1557167, at *3 (N.D. Cal. Mar. 30, 2018).

                                  19          The Clinic supports its application with the declaration of Tomohiro Kanda, Esq. an

                                  20   attorney for the Clinic who is licensed to practice in Japan. Dkt. 1-1 at ¶ 1. Mr. Kanda states that

                                  21   he is aware of no restrictions or policies under Japanese law that would limit the gathering of the

                                  22   evidence the Clinic seeks here. Id. at ¶ 17. In the absence of contrary information regarding the

                                  23   procedures acceptable to a Japanese court for identifying the Google account-users, the Court

                                  24   concludes that this factor also weighs in favor of discovery.

                                  25                  4. Unduly Burdensome or Intrusive Discovery

                                  26          Under the final factor, the Court considers whether the discovery sought is “unduly

                                  27   intrusive or burdensome.” Intel, 542 U.S. at 265.

                                  28          The Clinic’s proposed subpoena to Google seeks one category of documents concerning
                                                                                         5
                                   1   the accounts associated with “kurumi pan” and “KS”:

                                   2      1. All DOCUMENTS identifying the users of ACCOUNT 1 and ACCOUNT 2, from October
                                   3         01, 2018 to the present, including all names, addresses, e-mail addresses, recovery e-mail
                                             and telephone numbers of the account holder.
                                   4
                                       Dkt. 1-4. The subpoena does not seek the content of any communications associated with the
                                   5
                                       accounts at issue. See, e.g., Optiver Australia Pty. Ltd. v. Tibra Trading Pty. Ltd., Case No. C 12-
                                   6
                                       80242 EJD (PSG), 2013 WL 256771 (discussing prohibitions of the Stored Communications Act,
                                   7
                                       18 U.S.C. § 2701 et seq.).
                                   8
                                                The Court finds the proposed subpoena to be narrowly tailored to seek only that
                                   9
                                       information necessary to identify the users of the Google account at issue. Accordingly, subject to
                                  10
                                       the requirements discussed below, the Court will permit the Clinic to serve the proposed subpoena
                                  11
                                       (Dkt. 1-4) on Google.
                                  12
Northern District of California




                                          IV.      CONCLUSION
 United States District Court




                                  13
                                                The Clinic’s application meets the statutory criteria for an order authorizing service of the
                                  14
                                       proposed subpoena. In addition, the factors that inform the Court’s exercise of its discretion under
                                  15
                                       Intel favor authorizing service of the subpoena proposed by the Clinic. Accordingly, the Court
                                  16
                                       authorizes service the proposed subpoena (Dkt. 1-4) on Google on the conditions set forth below.
                                  17
                                                This order does not foreclose a motion to quash or further modify the subpoena by Google
                                  18
                                       following service or by the Google account user(s) whose identifying information is sought, and
                                  19
                                       the Court orders the Clinic to comply with the following requirements to ensure all interested
                                  20
                                       persons have an opportunity to contest the subpoena:
                                  21
                                          1. At the time of service of the subpoena, the Clinic must also serve a copy of this order on
                                  22
                                                Google.
                                  23
                                          2. Within 10 calendar days of service of the subpoena and this order, Google shall notify each
                                  24
                                                of the account users that their identifying information is sought by the Clinic and shall
                                  25
                                                serve a copy of this order on each such account user.
                                  26
                                          3. Google and/or each account user whose identifying information is sought may, within 21
                                  27
                                                days from the date of the notice, file a motion in this Court contesting the subpoena
                                  28
                                                                                          6
                                   1          (including a motion to quash or modify the subpoena).

                                   2      4. If any party contests the subpoena, Google shall preserve, but not disclose, the information

                                   3          sought by the subpoena pending resolution of that contest.

                                   4      5. Any information the Clinic obtains pursuant to the subpoena may be used only for

                                   5          purposes of the anticipated action in Japan, and the Clinic may not release such

                                   6          information or use it for any other purpose, absent a Court order authorizing such release

                                   7          or use.

                                   8          SO ORDERED.

                                   9   Dated: February 24, 2020

                                  10

                                  11
                                                                                                   SUSAN VAN KEULEN
                                  12                                                               United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       7
